DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The 2 information disclosure statements filed on 10/12/2020 and 01/27/2022 complies 	with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
4.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.		Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely a “system” or an “apparatus” (Claims 1-7), a “method” or a “process” (Claims 8-14) and an “article of manufacture” or a “non-transitory computer storage media” (Claims 15-20).
Examiner Note: Examiner has referred back to Applicant’s Specification to determine how the “medium Claims 15-20” are specifically defined.
According to Applicant’s Specification ¶ [0072]: “Computer storage media include, but are not limited to, RAM, ROM, EPROM, EEPROM, persistent memory, phase change memory, flash memory or other memory technology, CD­ ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage, shingled disk storage or other magnetic storage devices, or any other non-transmission medium that can be used to store information for access by a computing apparatus.  In contrast, communication media may embody computer readable instructions, data structures, program modules, or the like in a modulated data signal, such as a carrier wave, or other transport mechanism.  As defined herein, computer storage media do not include communication media. Therefore, a computer storage medium should not be interpreted to be a propagating signal per se. Propagated signals per se are not examples of computer storage media.”
Based on Applicant’s Specification ¶ [0072], Examiner determines that no signals per se (“In Re Nujiten”) rejection should be applied.
Therefore, Claims 15-20 are focused as a statutory category namely, “article of manufacture” or a “non-transitory computer storage media”, and thus are proper.
Step 2A Prong One: Independent Claims 1, 8 and 15 recite limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
		“” (see Independent Claim 1);
		“” (see Independent Claim 1);
		“determine a peer group of entities associated with the target entity based on at least 	one attribute of the target entity, wherein a quantity of entities in the determined peer group 	meets a peer group threshold associated with the target entity” (see Independent Claims 	1, 8 and 15);
		“identify behavior data of the target entity associated with a behavior category and 	behavior data of the entities of the peer group associated with behavior category” (see 	Independent Claims 1, 8 and 15);
		“transform the behavior data of the entities of the peer group using adjustment values, 	wherein transformed behavior data values of the transformed behavior data differ from 	corresponding behavior data values of the behavior data of the entities of the peer group by 	less than an accuracy threshold, whereby the behavior data values of the behavior data of the 	entities of the peer group are concealed from the target entity in the benchmark” (see 	Independent Claims 1, 8 and 15);
		“generate benchmark data of the benchmark associated with the behavior category 	based on the behavior data associated with the target 	entity and the transformed behavior 	data associated with the entities of the peer group” (see Independent Claims 1, 8 and 15);
		“present the benchmark data of the benchmark as a benchmark visualization wherein the benchmark visualization includes a visualization representation of the 	behavior data of the target entity compared to the behavior data of the entities of the peer 	group” (see Independent Claims 1, 8 and 15).
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added). Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two (see MPEP § 2106.04(a)(2)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping. 
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Moreover, according to the October 2019 Update: Subject Matter Eligibility:
“In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0076]: “Although described in connection with an exemplary computing system environment, examples of the disclosure are capable of implementation with numerous other general purpose or special purpose computing system environments, configurations, or devices.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0077]: “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, mobile or portable computing devices (e.g., smartphones), personal computers, server computers, hand-held (e.g., tablet) or laptop devices, multiprocessor systems, gaming consoles or controllers, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices in wearable or accessory form factors (e.g., watches, glasses, headsets, or earphones), network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.”), or 3) is merely using a computer as a tool (e.g., see Applicant’s Specification ¶ [0015]: “The data store 102 and benchmark platform 104 may be stored and/or executed on a computing device such as a server, a personal computer, a laptop, or the like. Alternatively, or additionally, the data store 102 and benchmark platform 104 may be each stored and/or executed on separate computing devices such that they are configured to communicate with each other via a network connection.” Also see Applicant’s Specification ¶ [0045]: “FIG. 2 is a flowchart illustrating a computerized method 200 for presenting benchmarks (e.g., benchmarks 122) as benchmark visualizations (e.g., benchmark visualizations 128) to an entity (e.g., entity 106) according to an embodiment. In some examples, the method 200 is executed and/or otherwise performed by one or more components of a system such as system 100. For instance, the method 200 may be performed by a benchmark platform such as benchmark platform 104 as described herein.”) to perform these concepts. In these situations, the claims are considered to recite a mental process.”
That is, other than reciting (e.g., “a processor” & “memory comprising computer program code” & “user interface”, etc…), nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and additionally and/or alternatively “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (which includes social activities and/or teaching(s) and/or following rules or instruction(s)).
Moreover, the mere recitation of generic computer components such as (e.g., “a processor” & “memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-7, 9-14 and 16-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 8 and 15. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
 [Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
		“at least one processor” (see Independent Claim 1);
		“at least one memory comprising computer program code, the at least one 	memory and the computer program code configured to, with the at least one processor, cause 	the at least one processor to” (see Independent Claim 1);
		“determine a peer group of entities associated with the target entity based on at least 	one attribute of the target entity, wherein a quantity of entities in the determined peer group 	meets a peer group threshold associated with the target entity” (see Independent Claims 	1, 8 and 15);
		“identify behavior data of the target entity associated with a behavior category and 	behavior data of the entities of the peer group associated with behavior category” (see 	Independent Claims 1, 8 and 15);
		“transform the behavior data of the entities of the peer group using adjustment values, 	wherein transformed behavior data values of the transformed behavior data differ from 	corresponding behavior data values of the behavior data of the entities of the peer group by 	less than an accuracy threshold, whereby the behavior data values of the behavior data of the 	entities of the peer group are concealed from the target entity in the benchmark” (see 	Independent Claims 1, 8 and 15);
		“generate benchmark data of the benchmark associated with the behavior category 	based on the behavior data associated with the target entity and the transformed behavior 	data associated with the entities of the peer group” (see Independent Claims 1, 8 and 15);
		“present the benchmark data of the benchmark as a benchmark visualization via a user 	interface, wherein the benchmark visualization includes a visualization representation of the 	behavior data of the target entity compared to the behavior data of the entities of the peer 	group” (see Independent Claims 1, 8 and 15).
		Independent Claims 1, 8 and 15 recite additional elements that do not integrate the 	abstract idea into a practical application because they do not impose any meaningful limits on 	practicing the abstract idea. The additional elements include (e.g., “a processor” & “memory 	comprising computer program code” & “user interface”, etc…), in conjunction with the 	limitations, are no more than mere instructions to implement an abstract idea on a computer or 	using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 	Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or 	technological environment pertaining to monitoring and analyzing peer group behavioral data 	of a target entity and behavior data of the entities of the peer group associated with behavior 	category and outputting benchmark data reflective of a benchmark visualization to a target 	entity on a user interface using a computer in a business enterprise environment (see MPEP § 	2106.05 (h)).
	Additionally, and/or alternatively certain limitations in Independent Claims 1, 8 and 15 constitute (1) mere data outputting such as (e.g., “present the benchmark data of the benchmark as a benchmark visualization via a user interface, wherein the benchmark visualization includes a visualization representation of the behavior data of the target entity compared to the behavior data of the entities of the peer group” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-7, 9-14 and 16-20 recite additional elements such as (e.g., “a 	processor” & “memory comprising computer program code” & “user interface”, etc…), in 	conjunction with the limitations, are no more than mere instructions to implement an abstract 	idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see 	MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a 	particular field of use or technological environment pertaining to monitoring and analyzing peer 	group behavioral data of a target entity and behavior data of the entities of the peer group 	associated with behavior category and outputting benchmark data reflective of a 	benchmark visualization to a target entity on a user interface using a computer in a business 	enterprise environment (see MPEP § 2106.05 (h)).
		Additionally, and/or alternatively certain limitations in Dependent Claims 6-7, 13-14 and 	20 constitute (1) mere data outputting such as (e.g., “wherein presenting the benchmark data of 	the benchmark as a benchmark visualization via a user interface includes presenting benchmark 	data of a set of multiple benchmarks as benchmark visualizations via the user interface, wherein 	the set 	of multiple benchmarks includes benchmarks selected based on defined preferences of the 	target entity” (see Dependent Claims 6, 13 and 20) & “wherein presenting the benchmark data 	of the benchmark as a benchmark visualization via a user interface includes presenting benchmark 	data of 	a set of multiple benchmarks as benchmark visualizations via the user interface, wherein 	the set of multiple benchmarks includes benchmarks selected based on at least one of the 	following: a relative performance of the target entity to the entities of the peer group in a selected 	benchmark meets a performance threshold, and a change in relative performance of the target 	entity to the entities of the peer group meets a performance threshold” (see Dependent Claims 7 	and 14)) reminiscent of 	insignificant extra-solution activities (see MPEP § 2106.05 (g)).
According to the October 2019 Update: Subject Matter Eligibility document: “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field” -> Examiner refers Applicant to page 12 of this document. This recites the following:
“The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).”
		Based on the October 2019 Update: Subject Matter Eligibility guidance, Examiner notes 	that Independent Claims 1, 8 and 15 do not specifically recite in the claim limitations	technically any mentioning of additional elements such as (e.g., “data privacy transformer”, 	“benchmark generator”, “benchmark selector” and “peer group selector”) in order to explain 	how the data privacy transformer 118 is able to automatically apply adjustments to the behavior 	data 114 of the entities 106 in order to prevent an entity or entities from determining specific 	behavior data of specific entities based on presented benchmarks 122. For instance, in an example 	where there are 100 companies for which benchmarks are generated and provided that include 	behavior data value averages and/or aggregates of all 100 companies. Thus, the data privacy 	transformer 118 is configured to apply a differential privacy transformation process to the 	behavior data 114 to conceal the actual data values of the behavior data 114 and still enable the 	benchmark generator 120 to generate accurate benchmarks 122 (see Applicant’s Specification 	¶ [0028-0030]).
		Secondly, there is no technical detail reciting in Independent Claims 1, 8 and 15 how the 	transformation process of behavior data of entities of the peer group takes place using random 	adjustment values such as LaPlace noise values, to conceal the true data values of those entities 	from reverse-computation or other deduction methods that other parties may use to obtain 	those data values. This transformation process is carefully controlled to ensure that a degree of 	privacy is provided to the entities of the peer group while the accuracy of the transformed data 	values is preserved to provide an accurate benchmark.” Please focus on amending Independent 	Claims 1, 8 and 15 with the additional elements shown above particularly the “data privacy 	transformer”, also factor in the 	reverse-computation, LaPlace noise value transformation 	process and explain how the data privacy is provided to the entities of the peer group while the 	accuracy of the 	transformed data values is preserved to provide an accurate benchmark.
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are 	further inspected by the Examiner under the current examining guidelines, and found, both 	individually and as a whole not to include additional elements that are sufficient to amount to 	significantly more than the judicial exception because the additional elements or combination of 	elements in the claims amount to no more than recitation of ubiquitous structure such as “a 	processor” (see Applicant’s Specification ¶ [0071]), “memory comprising computer program 	code” (see Applicant’s Specification ¶ [0072]), and a “user interface” (see Applicant’s Specification 	¶ [0042]) & ¶ [0077]), which in conjunction with the limitations, are no more than mere 	instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” 	the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the 	claims as a whole are limited to a particular field of use or technological environment pertaining 	to monitoring and analyzing peer group behavioral data of a target entity and behavior data of 	the entities of the peer group associated with behavior category and outputting benchmark 	data reflective of a benchmark visualization to a target entity on a user interface using a 	computer in a business enterprise environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 8 and 15 recite additional elements that are merely directed to 	the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “a 	processor” & “memory 	comprising computer program code” & “user interface”, etc…), in conjunction with the limitations, 	are no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 	Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or 	technological environment pertaining to monitoring and analyzing peer group behavioral data of 	a target entity and behavior data of the entities of the peer group associated with behavior 	category and outputting benchmark data reflective of a benchmark visualization to a target 	entity on a user interface using a computer in a business enterprise environment (see MPEP § 	2106.05 (h)).
	Additionally, and/or alternatively certain limitations in Independent Claims 1, 8 and 15 constitute (1) mere data outputting such as (e.g., “present the benchmark data of the benchmark as a benchmark visualization via a user interface, wherein the benchmark visualization includes a visualization representation of the behavior data of the target entity compared to the behavior data of the entities of the peer group” (see Independent Claims 1, 8 and 15)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-7, 9-14 and 16-20 recite additional elements (e.g., “a processor” & 	“memory comprising computer program code” & “user interface”, etc…), in conjunction with the 	limitations are merely directed to the particulars of the abstract idea and likewise do not add 	significantly more to the above-identified judicial exceptions. These additional elements in 	conjunction with the limitations recites mere instructions to implement an abstract idea on a 	computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 	2106.05(f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular 	field of use or technological environment pertaining to monitoring and analyzing peer group 	behavioral data of a target entity and behavior data of the entities of the peer group 	associated with behavior category and outputting benchmark data reflective of a 	benchmark visualization to a target entity on a user interface using a computer in a business 	enterprise environment (see MPEP § 2106.05 (h)).
		Additionally, and/or alternatively certain limitations in Dependent Claims 6-7, 13-14 and 	20 constitute (1) mere data outputting such as (e.g., “wherein presenting the benchmark data of 	the benchmark as a benchmark visualization via a user interface includes presenting benchmark 	data of a set of multiple benchmarks as benchmark visualizations via the user interface, wherein 	the set 	of multiple benchmarks includes benchmarks selected based on defined preferences of the 	target entity” (see Dependent Claims 6, 13 and 20) & “wherein presenting the benchmark data 	of the benchmark as a benchmark visualization via a user interface includes presenting benchmark 	data of 	a set of multiple benchmarks as benchmark visualizations via the user interface, wherein 	the set of multiple benchmarks includes benchmarks selected based on at least one of the 	following: a relative performance of the target entity to the entities of the peer group in a selected 	benchmark meets a performance threshold, and a change in relative performance of the target 	entity to the entities of the peer group meets a performance threshold” (see Dependent Claims 7 	and 14)) reminiscent of 	insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
(see for example regarding “determining an estimated outcome” -> “determine a peer group of entities associated with the target entity based on at least one attribute of the target entity, wherein a quantity of entities in the determined peer group meets a peer group threshold associated with the target entity” (see Independent Claims 1, 8 and 15)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
(see for example regarding “transmitting data over a network” -> “present the benchmark data of the benchmark as a benchmark visualization via a user interface, wherein the benchmark visualization includes a visual representation of the behavior data of the target entity compared to the behavior data of the entities of the peer group” (see Independent Claims 1, 8 and 15)).
Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Thirdly, from Applicant’s Original Specification see the following:
(see Applicant’s Specification ¶ [0077]: “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, mobile or portable computing devices (e.g., smartphones), personal computers, server computers, hand-held (e.g., tablet) or laptop devices, multiprocessor systems, gaming consoles or controllers, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices in wearable or accessory form factors (e.g., watches, glasses, headsets, or earphones), network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. In general, the disclosure is operable with any device with processing capability such that it can execute instructions such as those described herein.”)
(see Applicant’s Specification ¶ [0076]: “Although described in connection with an exemplary computing system environment, examples of the disclosure are capable of implementation with numerous other general purpose or special purpose computing system environments, configurations, or devices.”)
(see Applicant’s Specification ¶ [0079]: “In examples involving a general-purpose computer, aspects of the disclosure transform the general-purpose computer into a special-purpose computing device when configured to execute the instructions described herein.”)
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.		Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0132800 A1) to Davar, in view of US Patent Application (US 2019/0080116 A1) to Kenthapadi, and in further view of US Patent Application (US 2017/0024827 A1) to McGill.
		Regarding Independent Claim 1, Davar system for presenting a benchmark to a target 	entity teaches the following:
	- at least one processor (see at least Davar: Fig. 1 & ¶ [0062]. Davar notes that the server 12 may 	include 	one or more processors for reading instructions from computer-readable storage media 	and executing the instructions to provide the methods and agents.)
	- at least one memory comprising computer program code, the at least one memory and the 	computer program code configured to, with the at least one processor (see at least Davar: Fig. 1 	& ¶ [0062]. Davar notes that the server 12 may include one or more processors for reading 	instructions from computer-readable storage media and executing the instructions to provide the 	methods and agents.), cause the at least one processor (see at least Davar: Fig. 1 & ¶ [0062]. 	Davar notes examples of computer readable media are non-transitory and include disc-based 	media such as CD-ROMs and DVDs, magnetic media such as hard drives and other forms of 	magnetic disk storage, semiconductor-based media such as flash media, random access 	memory, and read only memory.) to:
	- determine a peer group of entities associated with the target entity based on at least one 	attribute of the target entity, wherein a quantity of entities in the determined peer group 	meets a peer group threshold associated with the target entity (see at least Davar: ¶ [0155] & ¶ 	[0208]: Davar notes that “the sampling algorithm generates a random number and compares this 	to a threshold, preferably wherein the threshold depends on the desired proportion of 	relationships to test. The threshold may be further customized for an organization depending on 	its trust score or percent of current relationships that have been verified. For example, in a system 	implementing a target of 40% verification (Target) and for a company already achieving 55% 	verified (Current), the verification agent will generate a random number 0.32 (Random) and elect 	verification according to either exemplary equation below.” ¶ [0165]: “The employee enters the 	email address of her contact at the client. The verification agent sends an email to that address. 	No response is received after a week and the confidence score remains below the threshold of 0.6 	for displaying a relationship, so the employee directs the agent to the vendor's website where the 	client is mentioned.” ¶ [0208]: “The method may set a minimum threshold for an attribute count 	and not display attributes where the number of organizations in the database with that attribute 	value is the less than this threshold amount. For example, if the threshold is four and there are 	only three nuclear power plants in the database then this attribute value will never be displayed.” 	See also Fig. 13 of Davar.)
	- identify behavior data of the target entity associated with a behavior category and behavior 	data of the entities of the peer group associated with the behavior category (see at least Davar: 	¶ [0080]. Davar teaches that a relationship record may include relationship attribute data giving 	further details such as the good and services, time frames involved, investment amount, product 	type, sales amount, or terms of the contract. For example, “XYZ has sold reagents to NY Biotech 	Ltd since 2008, on a non-exclusive basis”. This relationship attribute data provides the user with 	in-depth understanding of how each organization operates in the business community. ¶ 	[0191].  “A new organization is given an initial trust score, which increases for certain behaviors 	and feedback, and decreases for others. The starting score may depend on the organizations size, 	reputation or history. Over time the trust score for a first organization increases as second 	organizations confirm or input relationships involving the first organization. Conversely, the 	rejection of a relationship will lower the trust score. The trust score may also increase with the 	length of time an organization has had an account with the system.”
	¶ [0206]: “A query on suppliers to a given company in a geographic area could return five 	unidentified suppliers. The sector attribute would indicate four are in the finance sector and one 	is in nuclear power generation. If there were many finance companies in the area but only one 	nuclear power station, then the former would remain unidentified and so would be output, whilst 	the latter would become identified and thus not be output. Therefore, the number of 	organizations in the database matching the attribute value to be output needs to be greater than 	the number of third organization matching the attribute value to be output.” See also ¶ [0214] of 	Davar.)
		Davar system for presenting a benchmark to a target entity does not teach or suggest the 	following:
	- transform the behavior data of the entities of the peer group using adjustment values, wherein 	transformed behavior data values of the transformed behavior data differ from corresponding 	behavior data values of the behavior data of the entities of the peer group by less than an 	accuracy threshold, whereby the behavior data values of the behavior data of the entities 	of the peer group are concealed from the target entity in the benchmark 
		Kenthapadi however in the analogous art for presenting a benchmark to a target entity 	teaches the following:
	- transform the behavior data of the entities of the peer group using adjustment values (see at 	least Kenthapadi: ¶ [0057-0058]. Kenthapadi teaches that “a request may specify a particular title 	and a particular company that has six employees having the particular title. If the reported 	noisy value were eight, based on the maximum threshold it could be inferred that exactly six of 	the reported eight values were the six employees having the particular title, thus revealing 	the employees' identities. By applying a distribution, greater anonymity for the employees is 	achieve. At block 240, the noise factor is applied to the true value to generate a noisy value. 	For a negative noise factor, the true value may be decreased by the given amount while for 	a positive noise factor, the true value may be increased by the given amount. The resulting 	value is the noisy value.” See also ¶ [0065]: “If an entity specified in a request has one or more 	sub-entities, then the noisy value generated in response to the request may be generated based 	on noisy values for the one or more sub-entities. For example, if a request specifies a particular 	account as the entity, and the particular account has multiple campaigns, individual noisy values 	for each of the multiple campaigns may be generated or retrieved from storage. The noisy values 	for the multiple campaigns may then be combined (e.g., added up) to generate a noisy value for 	the particular account.” See also ¶ [0071] of Kenthapadi.), wherein transformed behavior data 	values of the transformed behavior data differ from corresponding behavior data values of 	the behavior data of the entities of the peer group by less than an accuracy threshold, 	whereby the behavior data values of the behavior data of the entities of the peer group are 	concealed from the target entity in the benchmark (see at least Kenthapadi: ¶ [0047]. Kenthapadi 	notes that a true value may be required to exceed a threshold in order for a report to be 	generated. For example, if the true value is less than ten, then no statistics may be reported. By 	doing so, some level of protection of individual privacy of users represented by the statistics is 	provided. In another embodiment, the true value may be required to exceed a threshold to 	allow a noise factor to be applied. For example, a true value of zero may not have any noise 	factor applied. ¶ [0057]: “Selecting noise factor values from a distribution is more effective than 	setting a maximum threshold of noise factor values. For example, a noise factor may be selected 	using a maximum threshold of two. A request may specify a particular title and a particular 	company that has six employees having the particular title. If the reported noisy value were eight, 	based on the maximum threshold it could be inferred that exactly six of the reported eight values 	were the six employees having the particular title, thus revealing the employees' identities. By 	applying a distribution, greater anonymity for the employees is achieved.” ¶ [0071-0072]: “For 	entities with a large number of sub-entities, noisy values of the sub-entities may be allowed to 	exceed the noisy value of the entity. If a particular account has more than three campaigns, there 	may not be a consistency check to ensure that a sum of the noisy values of the three campaigns is 	equal to or less than the noisy value of the particular account. The threshold value may be adjusted 	as desired. Separate reports for a first entity over a first set of time ranges may provide numbers 	of clicks (i.e., first statistic type) and numbers of conversions (i.e., second statistic type). Noisy 	values may be computed for each statistic type. If a sum of noisy values of the conversions exceeds 	a sum of noisy values of the clicks, then the sum of noisy values of the conversions may be capped 	to be equal to or less than the sum of noisy values of the clicks.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar system for presenting a 	benchmark to a target entity with the aforementioned teachings regarding transform the 	behavior data of the entities of the peer group using adjustment values, wherein 	transformed behavior data values of the transformed behavior data differ from corresponding 	behavior data values of the behavior data of the entities of the peer group by less than an 	accuracy threshold, whereby the behavior data values of the behavior data of the entities 	of the peer group are concealed from the target entity in the benchmark in view of Kenthapadi, 	wherein using a Laplace distribution with appropriate choice of parameters could ensure that a 	probability of computing a higher noise factor than positive three or lower than negative three 	would be approximately one percent. Additionally, using such distributions, the greater the value, 	the less likely the value would be computed as the noise factor. In this way, the noise factor 	provides desirable anonymity while avoiding excessive modification of the reported statistics (see 	at least Kenthapadi: ¶ [0056]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kenthapadi, the results of the combination were predictable.
		Moreover, Davar / Kenthapadi system for presenting a benchmark to a target entity 	doesn’t teach or suggest the following:
	- generate benchmark data of the benchmark associated with the behavior category based on 	the behavior data associated with the target entity and the transformed behavior data 	associated with the entities of the peer group;
	- present the benchmark data of the benchmark as a benchmark visualization via a user 	interface, wherein the benchmark visualization includes a visual representation of the behavior 	data of the target entity compared to the behavior data of the entities of the peer group
		McGill however in the analogous art for presenting a benchmark to a target entity 	teaches the following:
	- generate benchmark data of the benchmark associated with the behavior category based on 	the behavior data associated with the target entity and the transformed behavior data 	associated with the entities of the peer group (see at least McGill: ¶ [0078-0080]. McGill teaches 	that “The broker can set up benchmarking reports to follow trends through the identification of 	preexisting clients by identifying those clients using a “manage peers” pane 106. In another 	example, the broker may select the “no client” control 118 c to create a basic report style that can 	later be copied and assigned to one or more prospective and/or existing clients. For example, 	upon receiving program information, the basic “no client” report may be modified through 	addition of prospective client information.  McGill at ¶ [0088]: “Upon selection of peer 	opportunities, the broker dashboard 100 provides the broker the opportunity to select one or 	more peer comparison charts for presentation of peer comparison benchmarking statistics. 	Within a “manage charts” pane 110, the broker is presented with graphical display options, 	including a number of types of scatter plots 124 and bar graphs 126, each presenting different 	statistical information.” McGill at ¶ [0205]: “A broker may plan to approach three markets 	(insurance carriers) with a high risk for which it may be difficult to solicit bids. The client may want 	to know the rejection behavior of the three markets. Using the described display arrangement, 	the client may be advised of the top five reasons each of the carriers have rejected quotes as well 	as how they may match up against their peers.”)
	- present the benchmark data of the benchmark as a benchmark visualization via a user 	interface (see at least McGill: ¶ [0088] & ¶ [0099]. McGill teaches at Figs. 7A-7C illustrate example 	scatter plots demonstrating product metric comparison 	to a selected peer group in a 	benchmarking report. Turning to Fig. 7A , a scatter plot 700 illustrates a distribution of limit versus 	premium for the selected peer group and the selected product. Each peer within the peer group, 	Ca01 through Ca05, is individually labeled within the scatter plot 700. Also “The scatter plot 700, 	the premium generally increases as the 	limit increases. If the selected client is outlying from the 	linear trend demonstrated by the scatter plot 700, the broker may suggest that the client 	discuss a remarketing decision. Similar to the scatter plot 700, Fig. 7B is an example scatter 	plot 720 representing limit value versus premium value for each of the peer clients 	Ca01 through Ca08, where a key 722 references both the premium value and the limit value for 	each peer client Ca01 through Ca05 as well as client ABC Ltd.” See McGill at ¶ [0088]: “The broker 	dashboard 100 provides the broker the opportunity to select one or more peer comparison 	charts for presentation of peer comparison benchmarking statistics. Within a “manage 	charts” 	pane 110, the broker is presented with graphical display 	options, including a number of 	types of 	scatter plots 124 and bar graphs 126, each presenting different statistical information.” See 	McGill at ¶ [0108]: “A user may identify, from options presented within a user interface, a number 	of statistical analysis features, such as bar graphs, scatter plots, and pie graphs, representing 	information pertinent to the indicated client. In a particular example, a broker may interact with 	the navigational controls 124 and 126 within the “manage charts” pane 110 of the broker 	dashboard 100 of Fig. 1A, as well as the “sector 	overview” navigational control 128 a, “product 	category overview” navigational control 128 b, 	and/or “peer product comparison” navigational 	control 128 c to select benchmarking report options.”), wherein the benchmark visualization 	includes a visual representation of the behavior data of the target entity compared to 	the 	behavior data of the entities of the peer group (see at least McGill: ¶ [0143-0145] & Figs. 25A-	25E. McGill teaches that in a computer-based hyperlinked report, selection of one of the 	scatter plots 300, 320, or 390 may present the broker with a more detailed version of the selected 	plot 300, 320, or 390 similar to, for example, the graph 720 of FIG. 7B. During report creation, the 	user interface may present thumbnail or preview plots to the broker upon the broker having 	entered a threshold number (e.g., five) of peer opportunities. See McGill at ¶ [0143]: “This value 	represents the relative performance of the subscriber's portfolio 	balance to the performance of 	the insurance marketplace as a whole, based entirely on performance averages of the 	insurance marketplace. In reviewing this information, the subscriber may review the impact of the 	subscriber's basic portfolio composition decisions on performance without focusing on particular 	performance based upon the subscriber's particular book of business.” See McGill at ¶ [0145]: “A 	graphical user interface illustrating comparison 	information regarding strategic and tactical 	impact components of subscriber total results is prepared for presentation upon a subscriber 	computing device (2716). The graphical user interface, for example, may illustrate, using 	graphs, 	charts, tables, and/or other visual representations, relative performance aspects of the 	subscriber's portfolio based upon a decomposition of performance into strategic and tactical 	components.”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar / Kenthapadi system  	for presenting a benchmark to a target entity with the aforementioned teachings regarding 	generate benchmark data of the benchmark associated with the behavior category based on the 	behavior data associated with the target entity and the transformed behavior data associated 	with the entities of the 	peer group & present the benchmark data of the benchmark as a 	benchmark visualization via a user interface, wherein the benchmark visualization includes a 	visual representation of the behavior data of the target entity compared to the behavior data 	of the entities of the peer group in further view of McGill, wherein an essential function of 	the described system may be to 	provide an objective benchmarking tool by reference to which 	carriers may assess their performance in relation to other carriers on an anonymized and 	aggregated basis. This may allow carriers utilizing the system to focus their efforts on aspects of 	their business which require improvement, and ultimately to develop a better service offering for 	their existing and potential clients. This benchmarking process may allow carriers to assess in 	general terms how they are performing relative to their peers, which may enable them to 	improve their products and services, and to make them more attractive to potential clients 	(see at least McGill: ¶ [0245-0247]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McGill, the results of the combination were predictable.

		Regarding Independent Claims 8 and 15, Davar method / non-transitory computer 	readable storage medium for presenting a benchmark to a target entity teaches the 	following:
	- determining, by a processor (see at least Davar: Fig. 1 & ¶ [0062]. Davar notes that the 	server 12 may include one or more processors for reading instructions from computer-readable 	storage media and executing the instructions to provide the methods and agents.), a peer group 	of entities associated with the target entity based on at least one attribute of the target entity, 	wherein a quantity of entities in the determined peer group meets a peer group threshold 	associated with the target entity (see at least Davar: ¶ [0155] & ¶ [0208]: Davar notes that “the 	sampling algorithm generates a random number and compares this to a threshold, preferably 	wherein the threshold depends on the desired proportion of relationships to test. The threshold 	may be further customized for an organization depending on its trust score or percent of current 	relationships that have been verified. For example, in a system implementing a target of 40% 	verification (Target) and for a company already achieving 55% verified (Current), the verification 	agent will generate a random number 0.32 (Random) and elect verification according to either 	exemplary equation below.” ¶ [0165]: “The employee enters the email address of her contact at 	the client. The verification agent sends an email to that address. No response is received after a 	week and the confidence score remains below the threshold of 0.6 for displaying a relationship, so 	the employee directs the agent to the vendor's website where the client is mentioned.” ¶ 	[0208]: “The method may set a minimum threshold for an attribute count and not display 	attributes where the number of organizations in the database with that attribute value is 	the less than this threshold amount. For example, if the threshold is four and there are only 	three nuclear power plants in the database then this attribute value will never be displayed.” 	See also Fig. 13 of Davar.)
	- identifying, by a processor (see at least Davar: Fig. 1 & ¶ [0062]. Davar notes that the 	server 12 may include one or more processors for reading instructions from computer-readable 	storage media and executing the instructions to provide the methods and agents.), behavior data 	of the target entity associated with a behavior category and behavior data of the entities of the 	peer group associated with the behavior category (see at least Davar: ¶ [0080]. Davar teaches 	that a relationship record may include relationship attribute data giving 	further details such as 	the good and services, time frames involved, investment amount, product type, sales 	amount, or terms of the contract. For example, “XYZ has sold reagents to NY Biotech Ltd 	since 	2008, on a non-exclusive basis”. This relationship attribute data provides the user with in-depth 	understanding of how each organization operates in the business community. ¶ [0191]: “A new 	organization is given an initial trust score, which increases for certain behaviors and feedback, and 	decreases for others. The starting score may depend on the organizations size, reputation or 	history. Over time the trust score for a first organization increases as second organizations confirm 	or input relationships involving the first organization. Conversely, the rejection of a relationship 	will lower the trust score. The trust score may also increase with the length of time an organization 	has had an account with the system.” ¶ [0206]: “A query on suppliers to a given company in a 	geographic area could return five unidentified suppliers. The sector attribute would indicate four 	are in the finance sector and one is in nuclear power generation. If there were many finance 	companies in the area but only one nuclear power station, then the former would remain 	unidentified and so would be output, whilst the latter would become identified and thus not be 	output. Therefore, the number of organizations in the database matching the attribute value to 	be output needs to be greater than the number of third organization matching the attribute value 	to be output.” See also ¶ [0214] of Davar.)
		Davar method for presenting a benchmark to a target entity does not teach or suggest 	the following:
	- transforming, by a processor, a peer group using adjustment values, wherein 	transformed 	behavior data values of the transformed behavior data differ from corresponding 	behavior data values of the behavior data of the entities of the peer group by less than an 	accuracy threshold, whereby the behavior data values of the behavior data of the entities 	of the peer group are concealed from the target entity in the benchmark 
		Kenthapadi however in the analogous art for presenting a benchmark to a target entity 	teaches the following:
	- transforming, by a processor (see at least Kenthapadi: Fig. 3 & ¶ [0078-0079].), the behavior 	data of the entities of the peer group using adjustment values (see at least Kenthapadi: ¶ 	[0057-0058]. Kenthapadi teaches that “a request may specify a particular title and a particular 	company that has six employees having the particular title. If the reported noisy value were eight, 	based on the maximum threshold it could be inferred that exactly six of the reported eight 	values were the six employees having the particular title, thus revealing the employees' 	identities. By applying a distribution, greater anonymity for the employees is achieve. At 	block 240, the noise factor is applied to the true value to generate a noisy value. 	For a negative 	noise factor, the true value may be decreased by the given amount while for a positive noise 	factor, the true value may be increased by the given amount. The resulting value is the noisy 	value.” See also ¶ [0065]: “If an entity specified in a request has one or more sub-entities, 	then the noisy value generated in response to the request may be generated based on noisy values 	for the one or more sub-entities. For example, if a request specifies a particular account as the 	entity, and the particular account has multiple campaigns, individual noisy values for each 	of the multiple campaigns may be generated or retrieved from storage. The noisy values 	for the 	multiple campaigns may then be combined (e.g., added up) to generate a noisy value for 	the particular account.” See also ¶ [0071] of Kenthapadi.), wherein transformed behavior 	data values of the transformed behavior data differ from corresponding behavior data values 	of the behavior data of the entities of the peer group by less than an accuracy threshold, 	whereby the behavior data values of the behavior data of the entities of the peer group are 	concealed from the target entity in the 	benchmark (see at least Kenthapadi: ¶ [0047]. 	Kenthapadi notes that a true value may be required to exceed a threshold in order for a report to 	be generated. For example, if the true value is less than ten, then no statistics may be reported. By 	doing so, some level of protection of individual privacy of users represented by the statistics is 	provided. In another embodiment, the true value may be required to exceed a threshold to 	allow a noise factor to be applied. For example, a true value of zero may not have any noise 	factor applied. ¶ [0057]: “Selecting noise factor values from a distribution is more effective than 	setting a maximum threshold of noise factor values. For example, a noise factor may be selected 	using a maximum threshold of two. A request may specify a particular title and a particular 	company that has six employees having the particular title. If the reported noisy value were eight, 	based on the maximum threshold it could be inferred that exactly six of the reported eight values 	were the six employees having the particular title, thus revealing the employees' identities. By 	applying a distribution, greater anonymity for the employees is achieved.” ¶ [0071-0072]: “For 	entities with a large number of sub-entities, noisy values of the sub-entities may be allowed to 	exceed the noisy value of the entity. If a particular account has more than three campaigns, there 	may not be a consistency check to ensure that a sum of the noisy values of the three campaigns is 	equal to or less than the noisy value of the particular account. The threshold value may be adjusted 	as desired. Separate reports for a first entity over a first set of time ranges may provide numbers 	of clicks (i.e., first statistic type) and numbers of conversions (i.e., second statistic type). Noisy 	values may be computed for each statistic type. If a sum of noisy values of the conversions exceeds 	a sum of noisy values of the clicks, then the sum of noisy values of the conversions may be capped 	to be equal to or less than the sum of noisy values of the clicks.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar method for presenting a 	benchmark to a target entity with the aforementioned teachings regarding transforming, by a 	processor, a peer group using adjustment values, wherein transformed behavior data values of 	the transformed behavior data differ from corresponding behavior data values of the behavior 	data of the entities of the peer group by less than an accuracy threshold, whereby the behavior 	data values of the behavior data of the entities of the peer group are concealed from the target 	entity in the benchmark in view of Kenthapadi, 	wherein using a Laplace distribution with 	appropriate choice of parameters could ensure that a probability of computing a higher noise 	factor than positive three or lower than negative three would be approximately one percent. 	Additionally, using such distributions, the greater the value, the less likely the value would be 	computed as the noise factor. In this way, the noise factor provides desirable anonymity 	while 	avoiding excessive modification of the reported statistics (see at least Kenthapadi: ¶ [0056]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kenthapadi, the results of the combination were predictable.
		Moreover, Davar / Kenthapadi method / non-transitory computer readable storage 	medium for presenting a benchmark to a target entity doesn’t teach or suggest the following:
	- generate benchmark data of the benchmark associated with the behavior category based on 	the behavior data associated with the target entity and the transformed behavior data 	associated with the entities of the peer group;
	- present the benchmark data of the benchmark as a benchmark visualization via a user 	interface, wherein the benchmark visualization includes a visual representation of the behavior 	data of the target entity compared to the behavior data of the entities of the peer group
		McGill however in the analogous art for presenting a benchmark to a target entity 	teaches the following:
	- generate benchmark data of the benchmark associated with the behavior category based on 	the behavior data associated with the target entity and the transformed behavior data 	associated with the entities of the peer group (see at least McGill: ¶ [0078-0080]. McGill teaches 	that “The broker can set up benchmarking reports to follow trends through the identification of 	preexisting clients by identifying those clients using a “manage peers” pane 106. In another 	example, the broker may select the “no client” control 118 c to create a basic report style that can 	later be copied and assigned to one or more prospective and/or existing clients. For example, 	upon receiving program information, the basic “no client” report may be modified through 	addition of prospective client information.  McGill at ¶ [0088]: “Upon selection of peer 	opportunities, the broker dashboard 100 provides the broker the opportunity to select one or 	more peer comparison charts for presentation of peer comparison benchmarking statistics. 	Within a “manage charts” pane 110, the broker is presented with graphical display options, 	including a number of types of scatter plots 124 and bar graphs 126, each presenting different 	statistical information.” McGill at ¶ [0205]: “A broker may plan to approach three markets 	(insurance carriers) with a high risk for which it may be difficult to solicit bids. The client may want 	to know the rejection behavior of the three markets. Using the described display arrangement, 	the client may be advised of the top five reasons each of the carriers have rejected quotes as well 	as how they may match up against their peers.”)
	- present the benchmark data of the benchmark as a benchmark visualization via a user 	interface (see at least McGill: ¶ [0088] & ¶ [0099]. McGill teaches at Figs. 7A-7C illustrate example 	scatter plots demonstrating product metric comparison 	to a selected peer group in a 	benchmarking report. Turning to Fig. 7A , a scatter plot 700 illustrates a distribution of limit versus 	premium for the selected peer group and the selected product. Each peer within the peer group, 	Ca01 through Ca05, is individually labeled within the scatter plot 700. Also “The scatter plot 700, 	the premium generally increases as the 	limit increases. If the selected client is outlying from the 	linear trend demonstrated by the scatter plot 700, the broker may suggest that the client 	discuss a remarketing decision. Similar to the scatter plot 700, Fig. 7B is an example scatter 	plot 720 representing limit value versus premium value for each of the peer clients 	Ca01 through Ca08, where a key 722 references both the premium value and the limit value for 	each peer client Ca01 through Ca05 as well as client ABC Ltd.” See McGill at ¶ [0088]: “The broker 	dashboard 100 provides the broker the opportunity to select one or more peer comparison 	charts for presentation of peer comparison benchmarking statistics. Within a “manage 	charts” 	pane 110, the broker is presented with graphical display 	options, including a number of 	types of 	scatter plots 124 and bar graphs 126, each presenting different statistical information.” See 	McGill at ¶ [0108]: “A user may identify, from options presented within a user interface, a number 	of statistical analysis features, such as bar graphs, scatter plots, and pie graphs, representing 	information pertinent to the indicated client. In a particular example, a broker may interact with 	the navigational controls 124 and 126 within the “manage charts” pane 110 of the broker 	dashboard 100 of Fig. 1A, as well as the “sector 	overview” navigational control 128 a, “product 	category overview” navigational control 128 b, 	and/or “peer product comparison” navigational 	control 128 c to select benchmarking report options.”), wherein the benchmark visualization 	includes a visual representation of the behavior data of the target entity compared to the 	behavior data of the entities of the peer group (see at least McGill: ¶ [0143-0145] & Figs. 25A-	25E. McGill teaches that in a computer-based hyperlinked report, selection of one of the 	scatter plots 300, 320, or 390 may present the broker with a more detailed version of the selected 	plot 300, 320, or 390 similar to, for example, the graph 720 of FIG. 7B. During report creation, the 	user interface may present thumbnail or preview plots to the broker upon the broker having 	entered a threshold number (e.g., five) of peer opportunities. See McGill at ¶ [0143]: “This value 	represents the relative performance of the subscriber's portfolio 	balance to the performance of 	the insurance marketplace as a whole, based entirely on performance averages of the 	insurance marketplace. In reviewing this information, the subscriber may review the impact of the 	subscriber's basic portfolio composition decisions on performance without focusing on particular 	performance based upon the subscriber's particular book of business.” See McGill at ¶ [0145]: “A 	graphical user interface illustrating comparison 	information regarding strategic and tactical 	impact components of subscriber total results is prepared for presentation upon a subscriber 	computing device (2716). The graphical user interface, for example, may illustrate, using 	graphs, 	charts, tables, and/or other visual representations, relative performance aspects of the 	subscriber's portfolio based upon a decomposition of performance into strategic and tactical 	components.”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar / Kenthapadi method / 	non-transitory computer readable storage medium  for presenting a benchmark to a target entity 	with the aforementioned teachings regarding generate benchmark data of the benchmark 	associated with the behavior category based on the behavior data associated with the target 	entity and the transformed behavior data associated with the entities of the peer group & 	present the benchmark data of the benchmark as a benchmark visualization via a user interface, 	wherein the benchmark visualization includes a 	visual representation of the behavior data of the 	target entity compared to the behavior data of the entities of the peer group in further view of 	McGill, wherein an essential function of 	the described system may be to provide an objective 	benchmarking tool by reference to which carriers may assess their performance in relation to other 	carriers on an anonymized and 	aggregated basis. This may allow carriers utilizing the system to 	focus their efforts on aspects of 	their business which require improvement, and ultimately to 	develop a better service offering for their existing and potential clients. This benchmarking 	process may allow carriers to assess in general terms how they are performing relative to their 	peers, which may enable them to improve their products and services, and to make them 	more attractive to potential clients (see at least McGill: ¶ [0245-0247]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McGill, the results of the combination were predictable.

Regarding Dependent Claims 2, 9 and 16, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity teaches the limitations of Independent Claims 1, 8 and 15 above, and Davar further teaches the system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity comprising:
- wherein determining the peer group of entities associated with the target entity based on at least one attribute of the target entity (see at least Davar: ¶ [0076] & ¶ [0104-0106]. Davar notes that two banks may be peers to a user's organization that is looking for legal services, but the bank that receives legal advice from a law firm is more relevant than the bank that provides financial services to that law firm. Davar at ¶ [0104]: “The similarity edge may include a text or code indicating the nature of the similarity (e.g. “small biotech peers”, “large banks”, “subsidiaries of XYZ Corp”). The nature of the similarity may be output to a user to indicate how organizations are similar.” Davar at ¶ [0106]: “Peers are similar with the added provision that they are in the same or related industry/sector/specialism and/or offer related products or services. Thus, two organizations that have similar attribute data for size, location, and age are considered similar but may not be considered peers if they have different organization type data such as industry or sector. Two organizations in the same industry are considered peers, and comparing attribute data, such as revenue, location, and specialism, can further refine the peer score.”)  includes:
- identifying entities that match the target entity based on a matching scope of each attribute of the at least one attribute (see at least Davar: ¶ [0110] & ¶ [0206-0207]. Davar teaches that a search for ‘a patisserie in the Bay’ would lead to ‘patisserie’ being matched to the standard term ‘baker’, whilst the term ‘Bay’ is matched to more than one location. The method would return all organizations having the attribute ‘Baker’ with locations associated with San Francisco Bay, Bay of Fundy, Bay of Biscay, etc. Davar at ¶ [0206-0207]: “A query on suppliers to a given company in a geographic area could return five unidentified suppliers. The sector attribute would indicate four are in the finance sector and one is in nuclear power generation. If there were many finance companies in the area but only one nuclear power station, then the former would remain unidentified and so would be output, whilst the latter would become identified and thus not be output. Therefore, the number of organizations in the database matching the attribute value to be output needs to be greater than the number of third organization matching the attribute value to be output. Otherwise those attribute values will not be output if the set of third organization matching the attribute value to be output includes at least one hidden organization. Davar at ¶ [0210]: “The aggregations agent aggregates attribute data of third organizations and selects attribute values (e.g. banks) or combined attribute values (e.g. banks in London) for potential output. The agent determines which these selected values or combined values describe any of the hidden third organizations. The agent searches for all organizations in the database that match the selected attribute values or combined values (that also describe hidden third organizations) to determine the total number of matching organizations).”)
- based on identifying a quantity of entities that match the target entity and the identified quantity being less than the peer group threshold, expanding at least one matching scope of the at least one attribute and identifying entities that match the target entity based on the expanded at least one matching scope (see at least Davar: ¶ [0108] & ¶ [0207-0208]. Davar teaches that “Company A may be a baker located in San Jose and have 8 employees. Company B may be a café in San Francisco and have 5 employees. Both may be classified as companies in the retail food and drink sector, located in the San Francisco Bay Area with less than ten employees. This significantly reduces later processing times because there are now a limited number of attribute values to compare.” Davar at ¶ [0207-0208]: “Davar teaches that the output agent may set a minimum buffer for an attribute count and does not output attributes where the number of matching organizations minus the number of third organizations is the less than this buffer amount. For example, if the buffer is set to three and there are ten organizations to be output (including at least one unidentified organization), each marked as ‘baker’ then the total number of bakers in the database would need to be at least 13 in order to output the count for the business sector attribute. Alternatively the method may set a minimum threshold for an attribute count and not display attributes where the number of organizations in the database with that attribute value is the less than this threshold amount. For example, if the threshold is four and there are only three nuclear power plants in the database then this attribute value will never be displayed.”).


Regarding Dependent Claims 3, 10 and 17, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity teaches the limitations of Claims 1-2, 8-9 and 15-16 above, and Davar further teaches the system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity comprising:
	- wherein the target entity is a company and the at least one attribute includes an employee 	count attribute and an industry category attribute (see at least Davar: ¶ [0100-0101]. Davar 	teaches that attribute data that describe properties of the organization using categories or values, 	but do not identify the organization. The attribute data may be sorted and classified according to 	a structure with defined terms. Attribute data includes classes and values such as industry, sector, 	general location, specialization, product class, service class, number of employees, market 	capitalization, field of practice, or revenue. Organization type data is a subset of attribute data for 	describing the function of an organization and includes classes such as industry, sector, 	specialization, product class, service class, or field of practice. See also Davar at ¶ [0111]: “Many 	classes and ranges may have one or more parent values or ranges, such as the NAICS system used 	to classify industry. For example, a winery could be classed in the Food and Beverage sector, the 	Beverage subsector, Alcoholic Beverages group, or the Wine Manufacturing subgroup. Moreover 	many companies may have attribute data in more than one class, such as the largest blue chip 	companies that serve many sectors, have products in different classes, and have subsidiary 	companies with very different employee counts.”)
	- wherein identifying entities that match the target entity includes identifying companies that 	have employee count attributes within a matching scope range of the employee count attribute 	of the target entity (see at least Davar: ¶ [0110-0111] & ¶ [0141].) and that have industry 	category attributes that match the industry category attribute of the target entity (see at 	least Davar: ¶ [0142] & ¶ [0212]: “Davar teaches that different attribute values may be selected 	depending on which attribute values have the highest aggregated count for each second 	organization or 	depending on the attribute value's relevance to the user's organization. For 	example, a vendor may have ten clients with the industry value ‘bank’, five clients with the value 	‘baker’, twenty clients with the location value ‘Boston’ and two clients with the value ‘London’. If 	the location attribute class is less important to the user, it may be ignored or only the location 	value with the highest count (Boston) may be output. If the industry attribute class is very 	important, then the industry value that is most similar to the first organization is selected and 	output.  Davar at ¶ [0206]: “If there were many finance companies in the area but only one nuclear 	power station, then the former would remain unidentified and so would be output, whilst the latter 	would become identified and thus not be output. Therefore, the number of organizations in the 	database matching the attribute value to be output needs to be greater than the number of third 	organization matching the attribute value to be output. Otherwise those attribute values will not 	be output if the set of third organization matching the attribute value to be output includes at 	least one hidden organization.” Also at ¶ [0212] of Davar: “The above nuclear power generation 	company could be described as ‘an energy supplier’ to preserve anonymity, assuming there were 	several such suppliers in the relevant area. A wedding cake maker could be described generally as 	a ‘baker’ or even more generally as being in the ‘food and drink industry’. Similarly, numerical 	attributes, such as number of employees or revenue, could be described using progressively wider 	ranges. A single company could be described as having exactly 82 employees, between 50 and 200 	employees or more than 50 employees.”)
	- wherein expanding at least one matching scope of the at least one attribute includes at least 	one of the following: expanding the matching scope range of the employee count attribute to 	include an additional range of employee count values and expanding a matching scope of the 	industry category attribute to include an additional related industry category based on a 	defined industry relation table (see at least Davar: ¶ [0108] & ¶ [0212]. Davar teaches that “An 	organization may be described according to an infinite array of properties, using a huge variety of 	terms, many of which are synonymous. In order to group together similar companies and tabulate 	attribute data by attribute values it is useful to use consistent, defined terms or ranges for the 	attribute values. Company A may be a baker located in San Jose and have 8 employees. Company 	B may be a café in San Francisco and have 5 employees. Both may be classified as companies in 	the retail food and drink sector, located in the San Francisco Bay Area with less than ten 	employees.” See Davar at ¶ [0212]: “The above nuclear power generation company could be 	described as ‘an energy supplier’ to preserve anonymity, assuming there were several such 	suppliers in the relevant area. A wedding cake maker could be described generally as a ‘baker’ or 	even more generally as being in the ‘food and drink industry’. Similarly, numerical attributes, such 	as number of employees or revenue, could be described using progressively wider ranges. A single 	company could be described as having exactly 82 employees, between 50 and 200 employees or 	more than 50 employees.” See also Davar at ¶ [0144].)

Regarding Dependent Claims 4, 11 and 18, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity teaches the limitations of Independent Claims 1, 8 and 15 above, and Kenthapadi further teaches the system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity comprising:
- wherein transforming the behavior data of the entities of the peer group using adjustment values (see at least Kenthapadi: ¶ [0057-0058]. Kenthapadi teaches that “a request may specify a particular title and a particular company that has six employees having the particular title. If the reported noisy value were eight, based on the maximum threshold it could be inferred that exactly six of the reported eight values were the six employees having the particular title, thus revealing the employees' identities. By applying a distribution, greater anonymity for the employees is achieve. At block 240, the noise factor is applied to the true value to generate a noisy value. For a negative noise factor, the true value may be decreased by the given amount while for a positive noise factor, the true value may be increased by the given amount. The resulting value is the noisy value.” See also ¶ [0065]: “If an entity specified in a request has one or more sub-entities, then the noisy value generated in response to the request may be generated based on noisy values for the one or more sub-entities. For example, if a request specifies a particular account as the entity, and the particular account has multiple campaigns, individual noisy values for each of the multiple campaigns may be generated or retrieved from storage. The noisy values for the multiple campaigns may then be combined (e.g., added up) to generate a noisy value for the particular account.” See also ¶ [0071] of Kenthapadi: “For entities with a large number of sub-entities, noisy values of the sub-entities may be allowed to exceed the noisy value of the entity. If a particular account has more than three campaigns, there may not be a consistency check to ensure that a sum of the noisy values of the three campaigns is equal to or less than the noisy value of the particular account. The threshold value may be adjusted as desired.”.), includes transforming behavior data values of the behavior data of the entities of the peer group using random LaPlace noise values (see at least Kenthapadi: ¶ [0054-0057]. Kenthapadi teaches that a point on a distribution is determined based on the value (e.g., between 0 and 1). The distribution may be a Gaussian, Laplace, or other type of distribution. There may be one-to-one mapping between the value and the point on the distribution. That is, each value may have a corresponding point on the distribution. The size and shape of the distribution can be variable and can be modified as needed. For example, a distribution may represent an unbounded range of values in which nearly all values are between negative 10 and positive 10 and a majority of values may be within the sub-range of negative 3 to positive 3. Through use of a distribution, very large noise factors are avoided. For example, using a Laplace distribution with appropriate choice of parameters could ensure that a probability of computing a higher noise factor than positive three or lower than negative three would be approximately one percent. Additionally, using such distributions, the greater the value, the less likely the value would be computed as the noise factor. ¶ [0071-0072]: “For example, for entities with a large number of sub-entities, noisy values of the sub-entities may be allowed to exceed the noisy value of the entity. If a particular account has more than three campaigns, there may not be a consistency check to ensure that a sum of the noisy values of the three campaigns is equal to or less than the noisy value of the particular account. The threshold value may be adjusted as desired.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar / Kenthapadi / McGill 	system / method / non-transitory computer readable storage medium for presenting a benchmark 	to a target entity with the aforementioned teachings regarding wherein transforming the 	behavior data of the entities of the peer group using adjustment values, includes transforming 	behavior data values of the behavior data of the entities of the peer group using random LaPlace 	noise values in further view of Kenthapadi, wherein noisy values may be generated and stored in 	a database for each row. While doing so may improve simplicity in that noisy values may be easily 	accessed for future use, it may decrease efficiency by increasing the number of noisy values that 	are stored and aggregated (see at least Kenthapadi: ¶ [0062]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kenthapadi, the results of the combination were predictable.

Regarding Dependent Claims 6, 13 and 20, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity teaches the limitations of Independent Claims 1, 8 and 15 above, and McGill further teaches the system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity comprising:
	- wherein presenting the benchmark data of the benchmark as a benchmark visualization via a 	user interface includes presenting benchmark data of a set of multiple benchmarks as 	benchmark visualizations via the user interface, wherein the set of multiple benchmarks 	includes benchmarks selected based on defined preferences of the target entity (see at least 	McGill: ¶ [0088] & ¶ [0099]. McGill teaches at Figs. 7A-7C illustrate example scatter plots 	demonstrating product metric comparison to a selected peer group in a benchmarking report. 	Turning to Fig. 7A , a scatter plot 700 illustrates a distribution of limit versus premium for the 	selected peer group and the selected product. Each peer within the peer group, Ca01 through 	Ca05, is individually labeled within the scatter plot 700. 	The selected client, if existing and having 	purchased this particular product, may be represented 	in a manner that draws attention to the 	selected client, such as, in some examples, through highlighting, encircling, labeling with an 	icon such as an arrow, and/or labeling the client within a key 702 with the client name 704. “The 	scatter plot 700, the premium generally increases as the limit increases. If the selected client is 	outlying from the linear trend demonstrated by the scatter plot 700, the broker may suggest that 	the client discuss a remarketing decision. Similar to the scatter plot 700, Fig. 7B is an example 	scatter plot 720 representing limit value versus premium value for each of the peer clients 	Ca01 through Ca08, where a key 722 references both the premium value and the limit value for 	each peer client Ca01 through Ca05 as well as client ABC Ltd.” See McGill at ¶ [0088]: “The broker 	dashboard 100 provides the broker the opportunity to select one or more peer comparison charts 	for presentation of peer comparison benchmarking statistics. Within a “manage charts” pane 110, 	the broker is presented with graphical display options, including a number of types of scatter 	plots 124 and bar graphs 126, each presenting different statistical information.” See McGill at ¶ 	[0108]: 	“A user may identify, from options presented within a user interface, a number of 	statistical analysis features, such as bar graphs, 	scatter plots, and pie graphs, representing 	information pertinent to the indicated client. In a particular example, a broker may interact with 	the navigational controls 124 and 126 within the “manage charts” pane 110 of the broker 	dashboard 100 of Fig. 1A, as well as the “sector 	overview” navigational control 128 a, “product 	category overview” navigational control 128 b, and/or “peer product comparison” navigational 	control 128 c to select benchmarking report options.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of 	the claimed invention, to have modified the teachings of Davar / Kenthapadi / McGill 	system / method / non-transitory computer readable storage medium for presenting a benchmark 	to a target entity with the aforementioned teachings regarding wherein presenting the 	benchmark data of the benchmark as a benchmark visualization via a user interface includes 	presenting benchmark data of a set of multiple benchmarks as benchmark visualizations via 	the user interface, wherein the set of multiple benchmarks includes benchmarks selected based 	on defined preferences of the target entity in further view of McGill, wherein an essential function 	of the described system may be to provide an objective benchmarking tool by reference to 	which carriers may assess their performance in relation to other carriers on an anonymized and 	aggregated basis. This may allow carriers utilizing the system to focus their efforts on aspects of 	their business which require improvement, and ultimately to develop a better service offering for 	their existing and potential clients. This benchmarking process may allow carriers to assess in 	general terms how they are performing relative to their peers, which may enable them to 	improve their products and services, and to make them more attractive to potential clients (see at 	least McGill: ¶ [0245-0247]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McGill, the results of the combination were predictable.

Regarding Dependent Claims 7 and 14, Davar / Kenthapadi / McGill system / method for presenting a benchmark to a target entity teaches the limitations of Independent Claims 1 and 8 above, and McGill further teaches the system / method for presenting a benchmark to a target entity comprising:
	- wherein presenting the benchmark data of the benchmark as a benchmark visualization via a 	user interface includes presenting benchmark data of a set of multiple benchmarks as 	benchmark visualizations via the user interface (see at least McGill: ¶ [0088] & ¶ [0099]. McGill 	teaches at Figs. 7A-7C illustrate example scatter plots demonstrating product metric comparison 	to a selected peer group in a benchmarking report. Turning to Fig. 7A , a scatter plot 700 illustrates 	a distribution of limit versus premium for the selected peer group and the selected product. Each 	peer within the peer group, Ca01 through Ca05, is individually labeled within the scatter plot 700. 	The selected client, if existing and having purchased this particular product, may be represented 	in a manner that draws attention to the selected client, such as, in some examples, through 	highlighting, encircling, labeling with an icon such as an arrow, and/or labeling the client within a 	key 702 with the client name 704. “The scatter plot 700, the premium generally increases as the 	limit increases. If the selected client is outlying from the linear trend demonstrated by the scatter 	plot 700, the broker may suggest that the client discuss a remarketing decision. Similar to the 	scatter plot 700, Fig. 7B is an example scatter plot 720 representing limit value versus premium 	value for each of the peer clients Ca01 through Ca08, where a key 722 references both the 	premium value and the limit value for each peer client Ca01 through Ca05 as well as client ABC 	Ltd.” See McGill at ¶ [0088]: “The broker dashboard 100 provides the broker the opportunity to 	select one or more peer comparison charts for presentation of peer comparison benchmarking 	statistics. Within a “manage charts” pane 110, the broker is presented with graphical display 	options, including a number of types of scatter plots 124 and bar graphs 126, each presenting 	different statistical information.” See McGill at ¶ [0108]: “A user may identify, from options 	presented within a user interface, a number of statistical analysis features, such as bar graphs, 	scatter plots, and pie graphs, representing information pertinent to the indicated client. In a 	particular example, a broker may interact with the navigational controls 124 and 126 within the 	“manage charts” pane 110 of the broker dashboard 100 of Fig. 1A, as well as the “sector 	overview” navigational control 128 a, “product category overview” navigational control 128 b, 	and/or “peer product comparison” navigational control 128 c to select benchmarking report 	options.”) ,
	wherein the set of multiple benchmarks includes benchmarks selected based on at least one of 	the following: a relative performance of the target entity to the entities of the peer group in a 	selected benchmark meets a performance threshold, and a change in relative performance of 	the target entity to the entities of the peer group meets a performance threshold (see at least 	McGill: ¶ [0143-0145] & Figs. 25A-25E. McGill teaches that in a computer-based hyperlinked 	report, 	selection of one of the scatter plots 300, 320, or 390 may present the broker with a more 	detailed version of the selected plot 300, 320, or 390 similar to, for example, the graph 720 of FIG. 	7B. During report creation, the user interface may present thumbnail or preview plots to the 	broker upon the broker having entered a threshold number (e.g., five) of peer opportunities. See 	McGill at ¶ [0143]: “This value represents the relative performance of the subscriber's portfolio 	balance to the performance of the insurance marketplace as a whole, based entirely on 	performance averages of the insurance marketplace. In reviewing this information, the 	subscriber may review the impact of the subscriber's basic portfolio composition decisions on 	performance without focusing on particular performance based upon the subscriber's particular 	book of business.” See McGill at ¶ [0145]: “A graphical user interface illustrating comparison 	information regarding strategic and tactical impact components of subscriber total results is 	prepared for presentation upon a subscriber computing device (2716). The graphical user 	interface, for example, may illustrate, using graphs, charts, tables, and/or other visual 	representations, relative performance aspects of the subscriber's portfolio based upon a 	decomposition of performance into strategic and tactical components.”).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Davar / Kenthapadi / McGill 	system / method / non-transitory computer readable storage medium for presenting a benchmark 	to a target entity with the aforementioned teachings regarding wherein presenting the 	benchmark data of the benchmark as a benchmark visualization via a user interface includes 	presenting benchmark data of a set of multiple benchmarks as 	benchmark visualizations via 	the user interface & wherein the set of multiple benchmarks includes benchmarks selected 	based on at least one of the following: a relative performance of the target entity to the entities 	of the peer group in a 	selected benchmark meets a performance threshold, and a change in 	relative performance of the target entity to the entities of the peer group meets a 	performance threshold in further view of McGill, wherein an essential function of the described 	system may be to provide an objective benchmarking tool by reference to which carriers may 	assess their performance in relation to other carriers on an anonymized and aggregated basis. 	This may allow carriers utilizing the system to focus their efforts on aspects of their business which 	require improvement, and ultimately to develop a better service offering for their existing and 	potential clients. This benchmarking process may allow carriers to assess in general terms how 	they are performing relative to their peers, which may enable them to improve their products and 	services, and to make them more attractive to potential clients (see at least McGill: ¶ [0245-	0247]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McGill, the results of the combination were predictable.

9.		Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davar / Kenthapadi / McGill, and in further view of US Patent Application (US 2017/0109544 A1) to Chen.
Regarding Dependent Claims 5, 12 and 19, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity teaches the limitations of Claims 1, 4, 8, 11, 15 and 18 above, and Kenthapadi further teaches the system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity comprising:
- identifying a theoretical maximum behavior data value based on the behavior data of the entities of the peer group (see at least Kenthapadi: ¶ [0057]. Kenthapadi notes that selecting noise factor values from a distribution is more effective than setting a maximum threshold of noise factor values. For example, a noise factor may be selected using a maximum threshold of two. A request may specify a particular title and a particular company that has six employees having the particular title. If the reported noisy value were eight, based on the maximum threshold it could be inferred that exactly six of the reported eight values were the six employees having the particular title, thus revealing the employees' identities.)
- adjusting behavior data value outliers of the behavior data of the entities of the peer group based on the identified theoretical maximum behavior data value (see at least Kenthapadi: ¶ [0054] & ¶ [0071]. Kenthapadi notes that the distribution may be adjusted based on the true value, such that a smaller true value typically results in a larger noise factor. Thus, there may be different distributions for different ranges of true values. For example, true values between 3 and 10 have a distribution range of 3, whereas true values between 11 and 20 have a distribution range of 4.  For entities with a large number of sub-entities, noisy values of the sub-entities may be allowed to exceed the noisy value of the entity. If a particular account has more than three campaigns, there may not be a consistency check to ensure that a sum of the noisy values of the three campaigns is equal to or less than the noisy value of the particular account. The threshold value may be adjusted as desired. See also at ¶ [0057] of Kenthapadi.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of 	the claimed invention, to have modified the teachings of Davar / Kenthapadi / McGill 	system / method / non-transitory computer readable storage medium for presenting a 	benchmark to a target entity with the aforementioned teachings regarding identifying a 	theoretical maximum behavior data value based on the behavior data of the entities of the peer 	group & adjusting behavior data value outliers of the behavior data of the entities of the peer 	group based on the identified theoretical maximum behavior data value in further view of 	Kenthapadi, wherein using a Laplace distribution with appropriate choice of parameters could 	ensure that a probability of computing a higher noise factor than positive three or lower than 	negative three would be approximately one percent. Additionally, using such distributions, the 	greater the value, the less likely the value would be computed as the noise factor. In this way, the 	noise factor provides desirable anonymity while avoiding excessive modification of the 	reported statistics (see at least Kenthapadi: ¶ [0056]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kenthapadi, the results of the combination were predictable.
	Moreover, Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity does not teach or suggest the following:
 - applying a random LaPlace noise value to each behavior data value of the entities of the peer group to form adjusted behavior data values;
- calculating an average value of the adjusted behavior data values and an average value of the 	behavior data values of the entities of the peer group;
- based on a difference between the average value of the adjusted behavior data values and the 	average value of the behavior data values of the entities of the peer group exceeding an 	accuracy threshold, adjusting the average value of the adjusted behavior data values based on 	the accuracy threshold;
- wherein the transformed behavior data associated with the entities of the peer group 	includes the average value of the adjusted behavior data values and wherein generating the 	benchmark data of the benchmark is based on the average value of the adjusted behavior 	data values
	Chen however in the analogous art for presenting a benchmark to a target entity teaches the following:
- applying a random LaPlace noise value to each behavior data value of the entities of the peer group to form adjusted behavior data values 
                (Chen mid - [0063] generates the sample with the sampling rate γj and estimates the user 	participation data as 
    PNG
    media_image1.png
    131
    540
    media_image1.png
    Greyscale

here |Sj| is the true sample size and Lap(•) is the Laplace mechanism
Chen mid-[0063] γ is the scale of Laplace error)
- calculating an average value of the adjusted behavior data values and an average value of the behavior data values of the entities of the peer group 
(Chen  mid-¶ [0064] In operation 635, if the size of the retroactive group is greater than or equal 	to 2/(γε2), where γ is the scale of Laplace error added to the first time unit in the retroactive 	group, continuous histogram publication module 610 publishes the average of the time units in 	the retroactive group plus Lap(1/(|G|ε2)), where |G| is the retroactive group size, and empties 	the retroactive group).)
- based on a difference between the average value of the adjusted behavior data values and the average value of the behavior data values of the entities of the peer group exceeding an accuracy threshold, adjusting the average value of the adjusted behavior data values based on the accuracy threshold 
(Chen mid-[0064] the average of the time units in the retroactive group plus Lap(1/(|G|ε2)). In 	operation 640, if the size of the retroactive group [interpreted as peer group] is less [interpreted 	as difference] than 2/(γε2) [interpreted as scale of Laplace error γ multiplied by differential 	privacy ε], the continuous histogram publication module 610 approximates the current time 	unit's data by that of the previous time unit and adds the current time unit to the retroactive 	group.
Chen [0064] last sentence For (a segment of) a data stream with T time units, the minimum 	average expected sum of squared error (SSE) [as another example of summed differences 	explained in Wikipedia] is in O/(1/(T(ε2)2)).
Chen [0087] 2nd sentence: while shown as a series of steps, various steps could overlap, occur in 	parallel, occur in a different order, occur multiple times, or not be performed in certain 	embodiments. Thus at Fig.6 and associated [0063]- [0064] based on a difference at step 620 	between the average Laplace and adjusted behavior articulated above, a subsequent or 	reordered approximation or adjustment of such average metrics are performed at step 640) 
- wherein the transformed behavior data associated with the entities of the peer group includes the average value of the adjusted behavior data values and wherein generating the benchmark data of the benchmark is based on the average value of the adjusted behavior data values (see at least Chen: ¶ [0064] & ¶ [0073]. Chen notes that the continuous histogram publication module 610 publishes the user participation data by the Laplace mechanism and empties the retroactive group. Otherwise, in operation 630, the continuous histogram publication module 610 examines whether it is possible to reduce error by retroactive grouping. In operation 635, if the size of the retroactive group is greater than or equal to 2/(γε2), where γ is the scale of Laplace error added to the first time unit in the retroactive group, continuous histogram publication module 610 publishes the average of the time units in the retroactive group plus Lap(1/(|G|ε2)), where |G| is the retroactive group size, and empties the retroactive group. ¶ [0073]: “The corresponding service could generate the average of the user's cohort group so that the user is aware of whether his measurements are normal or average. For example, S-HEALTH™ provides reports with reference to the average performance of a user's age group.” ¶ [0081]: “The electronic device 300 transforms the first data set by adding a first noise when the difference level exceeds the threshold. The first noise can be determined based on a Laplace mechanism. A Laplace mechanism creates a random addition to the variables to perturb the value in the data set without losing the true value for the service provider.” See also Fig. 9 of Chen.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Davar / Kenthapadi / McGill system / method / non-transitory computer readable storage medium for presenting a benchmark to a target entity with the aforementioned teachings regarding applying a random LaPlace noise value to each behavior data value of the entities of the peer group to form adjusted behavior data values & calculating an average value of the adjusted behavior data values and an average value of the behavior data values of the entities of the peer group & based on a difference between the average value of the adjusted behavior data values and the average value of the behavior data values of the entities of the peer group exceeding an accuracy threshold, adjusting the average value of the adjusted behavior data values based on the accuracy threshold & wherein the transformed behavior data associated with the entities of the peer group includes the average value of the adjusted behavior data values and wherein generating the benchmark data of the benchmark is based on the average value of the adjusted behavior data values in further view of Chen, in order for the first device to convert the collected data into more compact data summaries (e.g., histograms) that represent the overall participation data or sensor data of an event for a certain time period and that are useful for untrusted third-party service providers . The first device calculates the difference level between consecutive data summaries by automatically selecting the sampling rate that maximizes accuracy. Then the first device, based on the difference level, takes proper strategies to distort and release data summaries on a regular basis not limited by time constraint. If the difference level is within a threshold, the distorted summary remains unchanged from the previous distorted summary (see at least Chen: ¶ [0055]).
Further, the claimed invention is merely a combination of old elements in a similar field for presenting a benchmark to a target entity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen, the results of the combination were predictable.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US Patents and/or US PG Publication Documents
US Patent # (US 10,764,298 B1) – Systems and Methods for Improving a Security Profile of an Entity Based on Peer Security Profiles;
US PG Pub (US 2016/0170996 A1) – Crowd-Based Scores for Experiences from Measurements of Affective Response;
US PG Pub (US 2019/0303836 A1) – Determining Optimal Workforce Types to Fulfill Occupational Roles in an Organization Based on Occupational Attributes;
US PG Pub (US 2020/0267209 A1) – System and Methods for Identification of Peer Entities;
US PG Pub (US 2016/0300252 A1) – Collection of Measurements of Affective Response for Generation of Crowd-Based Results;
US Patent # (US 10,467,635 B1) – Efficient Cross Customer Analytics;
US PG Pub (US 2014/0006059 A1) – Methods and Systems for Comparing Employee Insurance Plans Among Peer Groups;
US PG Pub (US 2021/0004745 A1) – Predictive Modeling Method and System for Dynamically Quantifying Employee Growth Opportunity;
US PG Pub (US 2018/0239925 A1) – Differential Private Density Plots;
US PG Pub (US 2020/0082120 A1) – Methods, Systems, Articles of Manufacture and Apparatus to Privatize Consumer Data;
US PG Pub (US 2017/0293892 A1) – Releasing Content Interaction Statistics While Preserving Privacy;
US PG Pub (US 2005/0154769 A1) – Systems and Methods for Benchmarking Business Performance Data Against Aggregated Business Performance Data;
US PG Pub (US 2019/0370495 A1) – Bayesian Smoothing of Confidential Data Values at Organization Level Using Peer Organization Group;
		Any inquiry concerning this communication or earlier communications from the examiner 	should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The 	examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683